Citation Nr: 1826338	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-42 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a left knee condition.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to service connection for asthma.

4. Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1981 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the November 2014 Form 9, The Veteran requested a Board hearing.  In a December 2014 statement, the Veteran canceled his request for a hearing.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing satisfied.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

During the appeal period, service connection for a bilateral eye condition (viral conjunctivitis) was granted in an October 2014 rating decision.  As this grant represents a full grant of the benefits sought, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary regarding the claims on appeal.  

Knees

The Veteran underwent a VA knee examination in December 2013.  The examiner noted the Veteran's reports of pain in both knees since 1984 and that he injured his right knee while playing basketball during service.  The examiner indicated that the Veteran recently went to see an orthopedic physician and was diagnosed with osteoarthritis of both knees.  The examiner provided a negative nexus opinion and opined that the Veteran's bilateral arthritis of the knees was not caused by his active service.  The examiner reasoned that the Veteran's injury to the right knee in 1988 was a ligament strain, which is different from degenerative joint arthritis.  The examiner further stated that osteoarthritis of a joint is a natural condition that occurs due to progressive changes in joints with thinning of cartilage.  The examiner also indicated that the Veteran's bilateral knee exam was normal at the separation exam.  However, the Board does not find that this opinion is adequate.

At the outset, the VA examiner did not acknowledge that the Veteran's service treatment records (STRs) also reflect complaints of left knee pain.  Specifically, an October 1985 STR indicates complaints of left knee pain.  Additionally, evidence submitted since the 2013 VA examination raises issues not addressed by the VA examiner.  A May 2014 private opinion from Dr. R.T. indicates that the Veteran has severe degenerative knee diseases, indicated as "wear and tear," and that this could have been precipitated from previous traumas, weight, and aging.  While "could be" does not rise to the standard of "at least as likely as not," it raises the issue of an association to service.  However, the VA examiner only addressed the Veteran's current arthritis as a natural condition of aging and did not address the potential etiology of the "wear and tear" on his knees from performing his job duties during military service.  

Since the December 2013 VA examination, there have also been lay statements submitted which must be considered.  In a February 2015 brief, the Veteran's representative stated the Veteran's assertions that throughout his eight years of service, he was active in sports.  The Veteran asserts that the constant jumping and stress put on his knees, playing basketball, and routine physical training played a major contribution to his current condition.  The representative also noted the Veteran's report that his occupation aboard naval vessels required him to perform numerous tasks involving frequent squatting, kneeing, and crawling into crawl spaces.  These statements are also relevant in light of the May 2014 opinion of Dr. R.T. that previous trauma could play a role in the Veteran's current arthritis of the knees.  As such, the Board finds that an addendum opinion is necessary regarding the etiology of the Veteran's arthritis of the knees.  

Asthma

The Veteran underwent a VA respiratory examination in December 2013.  The examiner indicated that the Veteran has a diagnosis for asthma existing "for many years."  The examiner also indicated that the Veteran reported that he was diagnosed with asthma even prior to service.  The examiner opined that the Veteran's asthma was not caused by his active service.  The examiner reasoned that the Veteran gives a history of bronchial asthma for many years.  The examiner stated that his clinical exam is unremarkable.  The examiner also indicated that the Veteran's physical exam in 1981 did not reveal any asthma, and his discharge exam in 1990 was normal.  The examiner indicated that no PETs were done in view of this information.  The Board does not find this opinion adequate.  

It is not clear whether the VA examiner is opining that the Veteran does not currently have asthma.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (the Board may have a duty to seek clarification of unclear or insufficient medical opinions).  Moreover, if the Veteran does not currently have asthma, such an assessment must be reconciled with his past diagnosis of asthma.  On the other hand, if the opinion is indicating that the Veteran's asthma is not related to his active service because his in-service and separation exams were normal, the opinion is improperly based on lack of documentation in the medical record.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Additionally, in a March 2010 statement, the Veteran indicated that he was exposed to asbestos while serving in San Diego in early 1984.  He indicated that he has never been a smoker and to his knowledge has not had post-military asbestos exposure.  The Board construes these statements to assert that his current asthma may be related to his in-service asbestos exposure.  However, the AOJ has not attempted to confirm with the appropriate service department whether the Veteran was exposed to asbestos.  

As to the assertion that the Veteran had asthma prior to service, the Board notes that his September 1981 entrance examination is silent for any asthma or respiratory conditions.  Thus, the Veteran is presumed sound upon entry into military service as to a respiratory disability.  See 38 U.S.C. § 1111.  

Heart Condition

The Veteran has filed a claim for service connection for a heart condition.  In association with his March 2010 claim for service connection for asthma and a heart condition, he submitted a written statement indicating that he was exposed to asbestos during service.  The Board finds that as development must be done in relation to the respiratory claim to determine if the Veteran was exposed to asbestos during service, it would be premature to decide the heart condition issue at this time as it is also premised on a claim of exposure to asbestos during military service and a cursory online search reveals several articles addressing the potential for a relationship between asbestos exposure and heart disease.  Therefore, the Board will remand the heart condition issue as well.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the December 2013 VA examiner for addendum opinions concerning the nature and etiology of the Veteran's bilateral knee condition.  If the examiner who conducted the December 2013 examination is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Any opinion provided must be accompanied by a complete rationale.

For each claimed condition, the examiner is also advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

Regarding the Veteran's bilateral knee condition, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee condition had its onset during or was caused by the Veteran's active service.  The examiner is asked to specifically address the May 2014 private opinion of Dr. R.T. indicating that the Veteran's arthritis could be attributable to past trauma, weight, or aging.  Additionally, please note all in-service reports of right and left knee pain and/or injury as well as the Veteran's lay statements.    

2.  Conduct appropriate development to confirm Veteran's contention regarding being exposed to asbestos in 1984 while working on the U.S.S. Ajax.  

3.  Return the claims file, to include a copy of this remand, to the December 2013 VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's asthma.  If the examiner who conducted the December 2013 examination is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is first asked to clarify whether the Veteran has a current diagnosis for asthma.  If the examiner determines that the Veteran does not currently have asthma, this conclusion must be reconciled with past diagnoses for asthma.  

If the examiner determines that the Veteran has asthma, he or she should please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma had its onset during or was caused by the Veteran's active service.  For purposes of this opinion, the examiner is advised that because no respiratory disability was clinically noted on the Veteran's entrance examination, then he is considered to have been sound as to the respiratory system upon entry into military service and any reported history of asthma existing prior to military service must be disregarded.

If the Veteran's contention of being exposed to asbestos is confirmed, the examiner must also address whether it is at least as likely as not that the Veteran's current asthma is related to his exposure to asbestos during military service.  

4.  After completing the above actions and any other required development, to include obtaining a medical opinion on the etiology of the Veteran's heart condition if exposure to asbestos is confirmed during military service, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


